DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Objections
Claim 16 is objected to because of the following informalities:  
Regarding claim 16, line 9, the phrase “bout” should be about.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10-14, and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Luce (US 2019/0185147).
In re. claim 1, Luce teaches a landing gear strut assembly comprising: an outer cylinder (110) comprising: a first end (end above and not including flange (233)) (fig. 3D) forming a trunnion axis about which the outer cylinder is pivotally coupled to a vehicle frame (at pivot joint (154)); and a second end, longitudinally spaced from the first end (end below and including flange (233)) (fig. 3D); an inner cylinder (130) that extends from the second end of the outer cylinder (figs. 3C-3D), the 
In re. claim 2, Luce teaches the landing gear strut assembly of claim 1, further comprising a biasing member (250) configured to bias the first latching member in the released position (figs. 3C-3D).
In re. claim 4, Luce teaches the landing gear strut assembly of claim 1, wherein the first latching member includes a first latch (262) and a second latch (260), wherein each of the first latch and the second latch is configured to carry an entire extension load of the landing gear strut assembly (by preventing movement during failure) (para [0042])).
In re. claim 5, Luce teaches the landing gear strut assembly of claim 4, wherein the first latching member further includes a common base, where the first latch and the second latch extend from the common base (fig. 3C).

In re. claim 8, Luce teaches the landing gear strut assembly of claim 1, wherein the second mounting bracket comprises at least one clevis (tang (246) and clevis (230) may be switched) (para [0041]).
In re. claim 10, Luce teaches an aircraft (10) comprising: a frame (11); and a landing gear strut assembly (30, 32) rotatably coupled to the frame (at pivot (154)) (figs. 3A-3D), the landing gear strut assembly comprising: an outer cylinder (110) comprising: a first end (end above and not including flange (233)) (fig. 3D) forming a trunnion axis about which the outer cylinder is pivotally coupled to the frame (at pivot joint (154)); and a second end, longitudinally spaced from the first end (end below and including flange (233)) (fig. 3D); an inner cylinder (130) that extends from the second end of the outer cylinder (figs. 3C-3D), the inner cylinder reciprocates within the outer cylinder (para [0031]); and a latch mechanism (200) comprising: a first mounting bracket (233) coupled to the outer cylinder of the landing gear strut assembly adjacent to the second end of the outer cylinder (fig. 3D); a second mounting bracket (241) coupled to the inner cylinder (fig. 3D); a first latching member (230) pivotally coupled to the first mounting bracket (at pivot joint (232)), the first latching member having a latching position (fig. 3A) and a released position (fig. 3D); and a second latching member (246) coupled to the second mounting bracket (at pivot joint (245)), wherein in the latching position the first latching member is positioned relative to the second latching member so as to couple with the second latching member and retain the inner cylinder in a retracted position, relative to the outer cylinder, in a direction of extension of the inner cylinder (fig. 3A), and wherein in the released position the first latching member is uncoupled from the second latching member so that the inner cylinder is free to move relative to the outer cylinder in the direction of extension of the inner cylinder (fig. 3D) (para [0039]).

In re. claim 12, Luce teaches the aircraft of claim 10, wherein the first latching member couples with the second latching member under abnormal telescoping landing gear operation to retain the inner cylinder in the retracted position (para [0042]).
In re. claim 13, Luce teaches the aircraft of claim 10, further comprising at least one actuation rod (214) coupled to both the first latching member (230) and a side brace (212) of the landing gear strut assembly (fig. 3C).
In re. claim 14, Luce teaches the aircraft of claim 13, wherein actuation of the first latching member is slaved to the side brace by the at least one actuation rod to extend and retract the first latching member between the latching position and the released position (para [0044]).
In re. claim 16, Luce teaches a method of retaining a telescoping landing gear (22, 24, 26) (fig. 1) that includes an outer cylinder (110), an inner cylinder (130) that reciprocates within the outer cylinder (para [0031]), and a latch mechanism (200), the method comprising: positioning a first latching member (230) of the latch mechanism in a latching position (fig. 3A) relative to a second latching member (246) of the latch mechanism so as to couple with the second latching member and retain extension of the inner cylinder relative to the outer cylinder upon abnormal actuation of the telescoping landing gear (para [0042]), where: the outer cylinder comprises: a first end (end above and not including flange (233)) (fig. 3D) that forms a trunnion axis about which the outer cylinder is pivotally coupled to a vehicle frame (at pivot joint (154)); and a second end, longitudinally spaced from the first end (end below and including flange (233)) (fig. 3D), where the first latching member is pivotally coupled to the outer cylinder adjacent the second end (at pivot joint (154)) and the second latching member is coupled to the inner cylinder (at pivot joint (232)); and positioning the first latching member in a released position upon extension of the telescoping landing gear from a 
In re. claim 17, Luce teaches the method of claim 16, wherein the first latching member and the second latching member are coupled upon the abnormal operation of the telescoping landing gear (para [0042]).
In re. claim 18, Luce teaches the method of claim 17, further comprising biasing the first latching member so that coupling of the first latching member and the second latching member is released by compressing the telescoping landing gear so that bias of the first latching member moves the first latching member to the released position (via strut (250)) (fig. 3C).
In re. claim 19, Luce teaches the method of claim 16, further comprising moving the first latching member between the released position and the latching position with at least one actuation rod (214) (fig. 3A).
In re. claim 20, Luce teaches the method of claim 19, further comprising visually indicating, with the at least one actuating rod, the first latching member coupling with the second latching member (visually indicated in fig. 3A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luce as applied to claim 1 above, and further in view of Conway (US 2,420,066).
In re. claim 3, Luce teaches the landing gear strut assembly of claim 1, further comprising engagement of the first latching member with the second latching member (in the landing gear up position of figure 3A) (para [0033]).
Luce fails to disclose a sensor configured for sensing the position.
Conway teaches a sensor (15) configured for sensing the landing gear up position (col. 3, ln. 48-64).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Luce to incorporate the teachings of Conway to have a sensor configured for sensing the position, for the purpose of providing control of the movements of aircraft parts by pilots and other in charge.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luce as applied to claim 8 above, and further in view of Luce (US 2018/0162522) (hereinafter Luce ‘522).

In re. claim 9, Luce fails to disclose the second latching member comprises at least one roller coupled to the at least one clevis.
Luce ‘522 teaches a latching member comprises at least one roller coupled to the at least one clevis (para [0024]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Luce to incorporate the teachings of Luce ‘522 to have at least one roller coupled to the clevis, since Luce discusses contact with the clevis and tang and doing so would provide an engagement surface for the tang, reducing wear on the clevis.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-14, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647